DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “flat copper wire is coated with potting” as claimed in claim 1, and “the core has a CC construction with a center” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it’s not clear what’s intended by “the core has a CC construction with a center” as recited. Specifically, it’s not clear if the “center” is the yoke of the C core or a region surrounded by the inner periphery of the CC core, or other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rippel (U.S. PG. Pub. No. 2010/0127810 A1).
With respect to claim 1, Rippel teaches an inductor (FIG. 5) comprising: 
a core 506; 
a plate 504 that holds the core; and 
a flat copper wire 500 wound around the core in a single layer; 
wherein the flat copper wire is coated with potting (paras. [0029] and [0038]). 
With respect to claim 4, Rippel teaches the inductor of claim 1, wherein the core includes an amorphous metal or a high-silicon steel (para. [0045]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel, as applied to claim 1 above, in view of Murata (U.S. PG. Pub. No. 2013/0039815 A1).
With respect to claim 2, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the potting is silicon. 
Murata teaches an inductor 100 (FIG. 1), wherein the potting 14 is silicon (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the silicon potting material as taught by Murata to the inductor of Rippel to provide the required heat resistant property and elasticity (para. [0035]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel, as applied to claim 1 above, in view of Metzler et al. (U.S. PG. Pub. No. 2014/0091891 A1).
With respect to claim 3, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the plate includes two plates on each side of the core, each of the two plates is L-shaped with a shorter side extending toward the core, and the shorter sides of the two plates each include a mounting feature to mount the inductor to a substrate. 
Metzler et al., hereinafter referred to as “Metzler,” teaches an inductor (FIG. 2), wherein the plate includes two plates 50 on each side of the core 22, each of the two plates is L-shaped with a shorter side extending toward the core, and the shorter sides of the two plates each include a mounting feature (feature at foot) to mount the inductor to a substrate (not expressly shown) (para. [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the L-shaped plates as taught by Metzler to the inductor of Rippel to provide the required secured attachment to a base.

Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel, as applied to claim 1 above, in view of Sigl (U.S. PG. Pub. No. 2019/0103218 A1).
With respect to claim 5, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the core has a CC construction with a center. 
Best understood in view of 35 USC 112(b) rejection, Sigl teaches an inductor 100 (FIGs. 1-2), wherein the core 118 and 120 has a CC construction with a center (para. [0025]). Sigl teaches the CC core construction. Accordingly, the CC core construction of Sigl would have “a center” as clamed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the CC core construction as taught by Sigl to the inductor of Rippel to provide the required magnetic path.
With respect to claim 7, Rippel teaches the inductor of claim 1. Rippel does not expressly teach the flat copper wire includes a tapped terminal.
Sigl teaches an inductor 100 (FIGs. 1-2), wherein the flat copper wire 110 and 116 includes a tapped terminal (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the tapped terminal as taught by Sigl to the inductor of Rippel to provide the required winding ratio of connection to different components of an electronic device (para. [0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel in view of Sigl, as applied to claim 5 above, and further in view of Murata.
With respect to claim 6, Rippel in view of Sigl teaches the inductor of claim 5, wherein the center is potted with a potting material (Rippel, para. [0029], Sigl, para. [0025]). Rippel in view of Sigl does not expressly teach silicon potting.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837